TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00045-CV



         In re Kimberley A. Gunnarson and Gunnarson Outdoor Advertising, Inc.


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relators’ petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relators’ motion to expedite consideration of motion for stay and the motion for stay are dismissed

as moot. See id. R. 52.10.



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Bourland

Filed: February 3, 2017